Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 1 of 19



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

               Plaintiff,

    v.

  TROPICAL PARK PLAZA LLC,

          Defendant.
  ___________________________________/

                                                COMPLAINT
          Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues TROPICAL PARK PLAZA LLC

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

          1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

  over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

  1343.

          2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          4.           At all times material, Defendant, TROPICAL PARK PLAZA LLC, was and is a
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 2 of 19



  foreign limited Partnership, with its principal place of business, agents, officers and/or offices in

  Houston, Texas.

          5.          At all times material, Defendant, TROPICAL PARK PLAZA LLC, owned and

  operated a commercial plaza property located at 7931 SW 40th Street, Miami, Florida; 7951 SW

  40th Street, Miami, Florida; 8011 SW 40th Street, Miami, Florida(“collectively “the Plaza

  Property”)1. Defendant holds itself out to the public as “Tropical Park Plaza.”

          6.          Venue is properly located in the Southern District of Florida because Defendant’s

  Plaza Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

  Defendant regularly conducts business within Miami-Dade County, Florida, and because a

  substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

  County, Florida at the Plaza Property.

                                           FACTUAL ALLEGATIONS

          7.          Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its Plaza Property accessible to individuals with

  disabilities.

           8.         Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Plaza

  Property and the businesses therein.

          9.          The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and



  1
    The parcels are adjacent to one another and share common areas including walkways, signage and parking.
  Business invitees traverse the property and cross property lines without any indication of separate parcels as they
  visit the various tenants located on the properties. The parcels share one common owner.

                                                            2
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 3 of 19



  requires landlords and tenants to be liable for compliance

         10.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         11.       Defendant, owns and operates the Plaza Property which is located in Miami,

  Florida that are the subject of this Action. The subject Plaza Property and the businesses located

  therein are open to the public, contain a myriad of different businesses that pay Defendant rent and

  are all located in Miami, Florida.

         12.       The individual Plaintiff frequently visits the Plaza Property and tenant businesses

  (including the related parking lots and common areas) to include visits on or about October 17,

  2019 and October 31, 2019, and encountered multiple violations of the ADA that directly affected

  his ability to use and enjoy the Plaza Property and businesses therein. He often visits the Plaza

  Property and businesses therein, when he is in the area visiting family and friends that reside

  nearby, and has definite plans to return to the Plaza Property within one (1) month of the filing of

  this Complaint in order to avail himself of the goods and services offered to the public at the Plaza

  Property, if it becomes accessible.

         13.       Plaintiff visited the Plaza Property and businesses located therein as a

  patron/customer, and intends to return to the commercial plaza property in order to avail himself

  of the goods and services offered to the public at the Plaza Property. Plaintiff resides near the

  Plaza Property, approximately eight (8) miles from the Plaza Property, in the same state and the



                                                   3
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 4 of 19



  same county as the Plaza Property, regularly frequents the Defendants’ Plaza Property for its

  intended purposes, and intends to return to the commercial plaza property within one (1) month’s

  time.


          14.     The Plaintiff found the Plaza Property to be rife with ADA violations. The

  Plaintiff encountered architectural barriers at the subject commercial plaza property, and wishes

  to continue his patronage and use of the commercial plaza property and the business therein.

          15.      The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

  in violation of the ADA, at the Plaza Property. The barriers to access at Defendant’s Plaza

  Property have each denied or diminished Plaintiff’s ability to visit the Plaza Property and

  businesses therein and likewise endangered his safety. The barriers to access, which are set forth

  below, have accordingly posed a risk of injury(ies), embarrassment, and discomfort to Plaintiff,

  DOUG LONGHINI, and others similarly situated.

          16.      Defendant owns and operates a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

  responsible for complying with the obligations of the ADA. The place of public accommodation

  (the buildings and business property that is the subject of this Action for their violations of the

  ADA) that Defendant owns and operates, is the Plaza Property referenced above.

          17.      Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Plaza Property, including, but not necessarily limited to the allegations in Paragraph 19

  of this Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected

  to discrimination at the Plaza Property and businesses therein which are open to the public and in

  violation of the ADA. Plaintiff desires to visit the Plaza Property not only to avail himself of the

  goods and services available at the Plaza Property, but to also assure himself that this commercial


                                                   4
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 5 of 19




    plaza property is in compliance with the ADA, so that he and others similarly situated will have

    full and equal enjoyment of the commercial plaza property without fear of discrimination.

           18.       Defendant has discriminated against the individual Plaintiff by denying him

    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

    U.S.C. § 12182 et seq.

           19.       Defendant has discriminated, and continues to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

    commercial plaza property and businesses therein, include, but are not limited to, the following:
    COMMON AREAS

           A. Entrance Access and Path of Travel

  i.   The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 ii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations


                                                      5
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 6 of 19



          of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

          303, 402 and 403, whose resolution is readily achievable.

 iv.      The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

          2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

          of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

  v.      The Plaintiff could not traverse through areas of the facility, as the required 36” path is not

          provided. Violation: A continuous path of travel connecting all essential elements of the

          facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

          206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.      The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

          Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

          of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vii.      There are protruding objects on the path of travel at the facility that present a hazard of

          colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

viii.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

          Violation: There are inaccessible routes from the public sidewalk and transportation stop.

          These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

          ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Il Bambino Restaurant

             A. Public Restrooms

                                                         6
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 7 of 19



  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the toilet compartment without assistance, as one of the required

       size is not provided: Violation: The toilet compartments provided for public use at the facility

       are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

       2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

       and the side grab bar is not at the required location. Violation: The grab bars in the accessible

       toilet compartment do not comply with the requirements prescribed in Section 4.17.6 of the

       ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5



                                                     7
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 8 of 19



         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

      El Chalan Restaurant

            A. Public Restrooms

  i.     The Plaintiff could not enter the restroom area without assistance, as the required maneuvering

         clearance is not provided. Violation: The restroom area door does not provide the required

         latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

         ADA Standards, whose resolution is readily achievable.

 ii.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iii.     The Plaintiff could not enter the restroom, as the required maneuvering clearance was not

         provided due to objects on the floor. Violation: The restroom door does not provide the

         required latch side clearance due to a lack of maintenance violating Section 4.13.6 of the

         ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose resolution

         is readily achievable.

iv.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 v.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach



                                                     8
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 9 of 19



          ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

          604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

vii.      The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

          high. Violation: There are dispensers provided for public use in the restroom, with controls

          outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

          308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.     The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.      The Plaintiff could not exit the accessible toilet compartment without assistance, as the

          required maneuvering clearance is not provided. Violation: The accessible toilet compartment

          does not provide the required latch side clearance at the door violating Sections 4.13.6 and

          4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Sushi Ko Restaurant

             B. Access to Goods and Services

   i.     The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

                                                       9
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 10 of 19



           C. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom area door does not provide the required

        latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

        ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iv.    The Plaintiff had difficulty using the locking mechanism on the toilet compartment door

        without assistance, as it requires tight grasping. Violation: The toilet compartment door has

        non-compliant hardware for disabled patrons, violating Sections 4.13.9, 4.17.5, & 4.27.4 of

        the ADAAG and Sections 309.4, & 604.8.1.2 of the 2010 ADA Standards, whose resolution

        is readily achievable.

  v.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                    10
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 11 of 19



 vi.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

        the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

        is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

        604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ix.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  x.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not the

        required length. Violation: The grab bars in the accessible toilet compartment do not comply

        with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

        2010 ADA Standards, whose resolution is readily achievable.




                                                      11
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 12 of 19



 xi.      The Plaintiff had difficulty using the locking mechanism on the restroom door without

          assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

          hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

          309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

       Peru Pa’Ti

             A. Entrance Access and Path of Travel

   i.     The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the restaurant, in violation of Sections 4.2.1 &

          4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             B. Access to Goods and Services

   i.     There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             C. Public Restrooms

xii.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

xiii.     The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

          door without assistance, as they require tight grasping. Violation: The restroom door has non-

          compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

          and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

          achievable.

                                                       12
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 13 of 19



 xiv.    The Plaintiff could not use the lavatory without assistance, as the required knee & toe

         clearances are not provided. Violation: There are lavatories in public restrooms without the

         required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

         ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

         achievable.

  xv.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

         operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

         4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

         readily achievable.

 xvi.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

xvii.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

xviii.   The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not the

         required length. Violation: The grab bars do not comply with the requirements prescribed in

         Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 xix.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet is mounted at a non-compliant




                                                     13
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 14 of 19



          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

       Tropical Chinese Restaurant

             A. Access to Goods and Services

   i.     The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

             B. Public Restrooms

   i.     There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff could not use the lavatory outside the accessible toilet compartment without

          assistance, as the required knee and toe clearance is not provided. Violation: There are

          lavatories outside the accessible toilet compartment that don’t provide the required clearances

          violating Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 iv.      The Plaintiff could not exit the accessible toilet compartment without assistance, as the

          required maneuvering clearance is not provided. Violation: The accessible toilet compartment

                                                      14
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 15 of 19



        does not provide the required latch side clearance at the door violating Sections 4.13.6 and

        4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

  v.    The Plaintiff could not use the accessible toilet compartment without assistance, as the required

        clear floor space was not provided due to the door swinging into the area. Violation: Compliant

        clear floor space is not provided in the accessible toilet compartment, violating Sections 4.2.3,

        4.22.2, & 4.22.3 of the ADAAG and Sections 304.4 & 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 vi.    The Plaintiff could not use the lavatory without assistance, as the required knee & toe

        clearances are not provided. Violation: There are lavatories in public restrooms without the

        required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

        ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.

vii.    The Plaintiff could not use the lavatory without assistance, as objects are located underneath

        it. Violation: There are lavatories in public restrooms without the required toe clearance

        provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

        Sections 306.2 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

        and the side grab bar is not the required length. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Section 4.17.6 of the ADAAG

        and Sections 604.5 and 609 of the 2010 ADA Standards, whose resolution is readily

        achievable.




                                                      15
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 16 of 19



 ix.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 x.       The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

xii.      The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

          operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

          4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

          readily achievable.


              20.       The discriminatory violations described in Paragraph 19 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

       enjoyment of the commercial plaza property and businesses therein; Plaintiff requests to be


                                                        16
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 17 of 19



   physically present at such inspection in conjunction with Rule 34 and timely notice.


          21.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

   businesses and facilities therein; and have otherwise been discriminated against and damaged by

   the Defendant because of the Defendant’s ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          22.          Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods,          services,   facilities, privileges, advantages or accommodations to

   individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

   that no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

          23.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is



                                                      17
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 18 of 19




   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          24.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and those similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          25.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          26.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the commercial plaza property owned and

   operated by the Defendant, located in Miami, Florida, the interiors, exterior areas, and the common

   exterior areas of the property and businesses therein to make those facilities readily accessible and

   useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

   time as the Defendant cures its violations of the ADA.

          WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

   lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

   seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

   alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

   with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

                                                      18
Case 1:20-cv-20147-XXXX Document 1 Entered on FLSD Docket 01/13/2020 Page 19 of 19




   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such steps that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

   costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

   deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

   Dated: January 13, 2020

                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court, No. 3
                                                  Miami, FL 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperezlaw@gmail.com
                                                  Secondary E-Mail: bvirues@lawgmp.com
                                                                      aquezada@lawgmp.com


                                                  By: /s/ Anthony J. Perez
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451




                                                    19
